Name: Decision (EU, Euratom) 2018/1223 of the Representatives of the Governments of the Member States of 5 September 2018 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2018-09-11

 11.9.2018 EN Official Journal of the European Union L 228/1 DECISION (EU, Euratom) 2018/1223 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 5 September 2018 appointing an Advocate-General to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and 5 Advocates-General of the Court of Justice are due to expire on 6 October 2018. Appointments to these posts should therefore be made for the period beginning on 7 October 2018. (2) The term of office of these Judges and Advocates-General will be six years. (3) Mr Gerard HOGAN has been nominated for the post of Advocate-General of the Court of Justice. (4) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Gerard HOGAN to perform the duties of Advocate-General of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr Gerard HOGAN is hereby appointed Advocate-General of the Court of Justice for the period from 7 October 2018 to 6 October 2024. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 September 2018. The President N. MARSCHIK